Opinion by

Cooley, J.
The principal question concerns the' meaning of the statute which requires “ notices of special partnerships to be published in two newspapers- in the Senatorial District within which the business is to be carried on” and makes the special partner liable as a general partner if there shall be any failure to make the requisite publication. The business in this case was to be carried on in the First Ward of the City of Detroit, and the.notice was published in two newspapers, the offices of which were in the Second Ward of the city, and in a different Senatorial District from that embracing the First Ward.
Within the meaning ot the statute the city, village or township where a paper is issued is the place of publication, one part of it j ust as much as another, and the statute does not design to take notice of inferior sub-divisions, or to inquire at all into the question whether the proprietors printed their own paper or Hired another person to do it, or how the papers were distributed. In this case therefore the notice as published was sufficient.